In the United States Court of Federal Claims
                                      OFFICE OF SPECIAL MASTERS
                                              No. 19-1921V
                                           (not to be published)

    * * * * * * * * * * * * *                        *    *
    LAURA PUTMAN, as parent and                           *       Chief Special Master Corcoran
    natural guardian of B.P., a minor,                    *
                                                          *
                   Petitioner,                            *       Filed: May 12, 2022
    v.                                                    *
                                                          *
    SECRETARY OF HEALTH                                   *
    AND HUMAN SERVICES,                                   *
                                                          *
             Respondent.                                  *
    * * * * * * * * * * * * *                        *    *

Amy A. Senerth, Muller & Brazil, LLP, Dresher, PA, for Petitioner

Christine M. Becer, U.S. Department of Justice, Washington, DC, for Respondent.

                   DECISION GRANTING ATTORNEY’S FEES AND COSTS 1

        On December 18, 2019, Laura Putman, as parent and natural guardian of B.P., a minor,
filed a petition seeking compensation under the National Vaccine Injury Compensation Program
(the “Vaccine Program”). 2 Petitioner alleged that B.P. developed juvenile idiopathic arthritis
(“JIA”) due to a measles, mumps, and rubella vaccine administered on November 9, 2017. Petition
(ECF No. 1) (“Pet.”) at 1–2.

        The claim was litigated over several years, and after reviewing the evidence I determined
that the matter could be efficiently and fairly resolved by ruling on the record, inviting briefing on


1
  Although I have not formally designated this Decision for publication, it will nevertheless be posted on the United
States Court of Federal Claims website, in accordance with the E-Government Act of 2002, 44 U.S.C. § 3501 (2012).
As provided by 42 U.S.C. § 300aa-12(d)(4)(B), however, the parties may object to the Decision’s inclusion of certain
kinds of confidential information. Specifically, under Vaccine Rule 18(b), each party has fourteen days within which
to request redaction “of any information furnished by that party: (1) that is a trade secret or commercial or financial
in substance and is privileged or confidential; or (2) that includes medical files or similar files, the disclosure of which
would constitute a clearly unwarranted invasion of privacy.” Vaccine Rule 18(b). Otherwise, the whole Decision will
be available to the public. Id.
2
 The Vaccine Program comprises Part 2 of the National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660,
100 Stat. 3758, codified as amended at 42 U.S.C. §§ 300aa-10 through 34 (2012) (“Vaccine Act” or “the Act”).
Individual section references hereafter will be to § 300aa of the Act (but will omit that statutory prefix).
the claim from the parties. I subsequently issued a decision denying entitlement to compensation.
See Decision, dated January 31, 2022. ECF No. 37 (the “Decision”). Petitioner did not opt to appeal
my determination.

        Petitioner has now filed a motion for a final award of attorney’s fees and costs. Motion,
dated May 4, 2022 (ECF No. 38). Petitioner requests a total of $42,318.93 in attorney’s fees and
costs ($22,736.50 in fees, plus $19,582.43 in costs) for the work of multiple attorneys, including
Ms. Amy Senerth and Mr. Max Muller, and paralegals, from July 2018 to the present date. ECF
No. 38 at 2. Respondent reacted to the fees request on May 9, 2022. See Response, May 9, 2022
(ECF No. 39). Respondent is satisfied that the statutory requirements for an attorney’s fees and
costs award are met in this case, but defers the calculation of the amount to be awarded to my
discretion. Id. at 2.

        For the reasons set forth below, I hereby GRANT Petitioner’s motion, awarding fees and
costs in the total amount of $42,318.93.

                                                     ANALYSIS

I.       Petitioner’s Claim had Reasonable Basis

         Although the Vaccine Act only guarantees a reasonable award of attorney’s fees and costs
to successful petitioners, a special master may also award fees and costs in an unsuccessful case
if: (1) the “petition was brought in good faith”; and (2) “there was a reasonable basis for the claim
for which the petition was brought.” Section 15(e)(1). I have in prior decisions set forth at length
the criteria to be applied when determining if a claim possessed “reasonable basis” sufficient for a
fees award. See, e.g., Sterling v. Sec’y of Health & Hum. Servs., No. 16-551V, 2020 WL 549443,
at *4 (Fed. Cl. Spec. Mstr. Jan. 3, 2020). Importantly, establishing reasonable basis does not
automatically entitle an unsuccessful claimant to fees, but is instead a threshold obligation; fees
can still thereafter be limited, if unreasonable, or even denied entirely.

        A claim’s reasonable basis 3 must be demonstrated through some objective evidentiary
showing. Cottingham v. Sec’y of Health & Hum. Servs., 971 F.3d 1337, 1344 (Fed. Cir. 2020)
(citing Simmons v. Sec’y of Health & Hum. Servs., 875 F.3d 632, 635 (Fed. Cir. 2017)). This
objective inquiry is focused on the claim—counsel’s conduct is irrelevant (although it may
bulwark good faith). Simmons, 875 F.3d at 635. Reasonable basis inquiries are not static—they
evaluate not only what was known at the time the petition was filed, but also take into account
what is learned about the evidentiary support for the claim as the matter progresses. Perreira v.


3
 Because this claim’s good faith is not in dispute, I do not include a discussion of the standards applicable to that fees
prong.


                                                            2
Sec’y of Health & Hum. Servs., 33 F.3d 1375, 1377 (Fed. Cir. 1994) (upholding the finding that a
reasonable basis for petitioners’ claims ceased to exist once they had reviewed their expert's
opinion, which consisted entirely of unsupported speculation).

         The standard for reasonable basis is lesser (and thus inherently easier to satisfy) than the
preponderant standard applied when assessing entitlement, as cases that fail can still have
sufficient objective grounding for a fees award. Braun v. Sec’y of Health & Hum. Servs., 144 Fed.
Cl. 72, 77 (2019). The Court of Federal Claims has affirmed that “[r]easonable basis is a standard
that petitioners, at least generally, meet by submitting evidence.” Chuisano v. Sec’y of Health &
Hum. Servs., 116 Fed. Cl. 276, 287 (Fed. Cl. 2014) (internal quotations omitted) (affirming special
master). The factual basis and medical support for the claim is among the evidence that should be
considered. Carter v. Sec’y of Health & Hum. Servs., 132 Fed. Cl. 372, 378 (Fed. Cl. 2017). Under
the Vaccine Act, special masters have “maximum discretion” in applying the reasonable basis
standard. See, e.g., Silva v. Sec’y of Health & Hum. Servs., 108 Fed. Cl. 401, 401–02 (Fed. Cl.
2012). 4

        Petitioner’s claim was ultimately unsuccessful, but I find it possessed sufficient objective
basis to justify a fees and costs award. B.P.’s medical history established that he was properly
diagnosed with JIA, and that he received the vaccines at issue. Additionally, some prior relevant
determinations do support causation, albeit with respect to “systemic” JIA (a subtype B.P. did not
experience), And Petitioner offered a credentialed expert to support the claim. Thus, it was not a
foregone conclusion that the claim could not succeed—and in light of the extremely lenient
standard that governs reasonable basis determinations, a final award of fees and costs in this matter
is permissible. I otherwise find no reason to deny a fees award.

II.      Calculation of Fees

       Determining the appropriate amount of the fees award is a two-part process. The first part
involves application of the lodestar method - “multiplying the number of hours reasonably
expended on the litigation times a reasonable hourly rate.” Avera v. Sec’y of Health & Hum. Servs.,
515 F.3d 1343, 1347–48 (Fed. Cir. 2008) (quoting Blum v. Stenson, 465 U.S. 886, 888 (1984)).
The second part involves adjusting the lodestar calculation up or down to take relevant factors into
consideration. Id. at 1348. This standard for calculating a fee award is considered applicable in
most cases where a fee award is authorized by federal statute. Hensley v. Eckerhart, 461 U.S. 424,
429–37 (1983).

         An attorney’s reasonable hourly rate is determined by the “forum rule,” which bases the

4
 See also Chuisano, 116 Fed. Cl. at 285 (cautioning against rigid rules or criteria for reasonable basis because they
would subvert the discretion of special masters and stating that an amorphous definition of reasonable basis is
consistent with the Vaccine Act as a whole).

                                                         3
proper hourly rate to be awarded on the forum in which the relevant court sits (Washington, D.C.,
for Vaccine Act cases), except where an attorney’s work was not performed in the forum and there
is a substantial difference in rates (the so-called “Davis exception”). Avera, 515 F.3d at 1348
(citing Davis Cty. Solid Waste Mgmt. & Energy Recovery Special Serv. Dist. v. U.S. Envtl. Prot.
Agency, 169 F.3d 755, 758 (D.C. Cir. 1999)). A 2015 decision established the hourly rate ranges
for attorneys with different levels of experience who are entitled to the forum rate in the Vaccine
Program. See McCulloch v. Sec’y of Health & Hum. Servs., No. 09-293V, 2015 WL 5634323, at
*19 (Fed. Cl. Spec. Mstr. Sept. 1, 2015).

       Petitioner requests the following rates for her attorneys, based on the years work was
performed:

                              2018                 2019                2020               2021             2022

    Amy Senerth                  -               $250.00              $275.00           $300.00          $325.00
     (Attorney)

    Max Muller              $317.00              $325.00                  -                  -               -
    (Attorney)

    Paralegals 5            $125.00             $125.00-             $125.00-           $125.00-        $125.00-
                                                $185.00              $150.00            $165.00         $165.00



ECF No. 38 at 5–13.

        Attorneys at Muller Brazil, LLP, have long been recognized to practice in forum, entitling
them to commensurate rates established in McCulloch. See Bush v. Sec'y of Health & Hum. Servs.,
No. 16-1310V, 2019 WL 2710799, at *1 (Fed. Cl. Spec. Mstr. May 31, 2019). The requested rates
for the attorneys are also consistent with what has previously been awarded in accordance with the
Office of Special Masters’ fee schedule. 6 See Schoonover v. Sec. of Health & Human Servs., No.
16-1324V, 2021 WL 3052593, at *2 (Fed. Cl. Spec. Mstr. June 17, 2021). I thus find no cause to
reduce them in this instance. I also deem the time devoted to the matter reasonable, and will
therefore award it without adjustment.

5
 Paralegals Stacie Bole, Stacey Bowman, Tereza Pavlacsek, Megan McNicholas, Marcela Senerth, Ginny Schaffer,
and Erik Pavlacsek submit contemporaneous time records showing 19.9 hours expended on this case at an hourly rate
of $125.00 per hour. ECF No. 38 at 1. Paralegal Tereza Pavlacsek also submits 2.6 hours at an hourly rate of $140.00
per hour; 6.0 hours at an hourly rate of $150.00 per hour; and 2.4 hours at an hourly rate of $160.00 per hour. Id. at
1–2. Paralegal Katy Yoos submits 2.1 hours at an hourly rate of $165.00 per hour. Id. at 2. Paralegal Leigh Finfer
submits 0.1 hours at an hourly rate of $185.00 per hour. Id.
6
 OSM Attorneys’ Forum Hourly Rate Fee Schedules, https://www.uscfc.uscourts.gov/node/2914 (last visited Mar.
22, 2021).


                                                          4
III.     Calculation of Costs

       Just as they are required to establish the reasonableness of requested fees, petitioners must
also demonstrate that requested litigation costs are reasonable. Presault v. United States, 52 Fed.
Cl. 667, 670 (2002); Perreira v. Sec’y of Dep’t of Health & Hum. Servs., 27 Fed. Cl. 29, 34 (1992).
Reasonable costs include the costs of obtaining medical records and expert time incurred while
working on a case. Fester v. Sec’y of Health & Hum. Servs., No.10-243V, 2013 WL 5367670, at
*16 (Fed. Cl. Spec. Mstr. Aug. 27, 2013). When petitioners fail to substantiate a cost item, such as
by not providing appropriate documentation to explain the basis for a particular cost, special
masters have refrained from paying the cost at issue. See, e.g., Gardner-Cook v. Sec’y of Health
& Hum. Servs., No. 99-480V, 2005 WL 6122520, at *4 (Fed. Cl. Spec. Mstr. June 30, 2005).

       Petitioner seeks $19,582.43 in outstanding costs, including medical record retrieval costs
and the work performed by a single expert, Eric Gershwin, M.D. ECF No. 38 at 15. Dr. Gershwin
authored three expert reports (ECF Nos. 18; 21; 27), and submitted an invoice for a total of
$18,875.00 (with a $2,500.00 retainer fee and at an hourly rate of $500.00). ECF No. 38 at 27–28.
The total amount for his services was wholly reasonable for the work performed, and I do not find
any reason to make any reductions. Id. All other requested costs in this matter appear reasonable,
and they shall also be awarded in full without reduction.


                                                 CONCLUSION

        Based on the foregoing, and in the exercise of the discretion afforded to me in determining
the propriety of a final fees award, I GRANT Petitioner’s Motion for Attorney’s Fees and Costs
in its entirety, and award a total of $42,318.93, reflecting $22,736.50 in attorney’s fees and
$19,582.43 in costs in the form of a check made jointly payable to Petitioner and her attorney Ms.
Amy Senerth.

       In the absence of a motion for review filed pursuant to RCFC Appendix B, the Clerk of the
Court SHALL ENTER JUDGMENT in accordance with the terms of this decision. 7


         IT IS SO ORDERED.

                                                                s/ Brian H. Corcoran
                                                                Brian H. Corcoran
                                                                Chief Special Master

7
 Pursuant to Vaccine Rule 11(a), the parties may expedite entry of judgment if (jointly or separately) they file notices
renouncing their right to seek review.

                                                           5